Court of Appeals
                                           Third District of Texas
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www.txcourts.gov/3rdcoa.aspx
                                                        (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                          March**, 2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:    03-13-00191-CV
         Trial Court Case Number:    D-l-GN-11-003205

Style:    Brigham Exploration Company, Ben M. Brigham, David T. Brigham, Harold D. Carter,
          Stephen P. Reynolds, Stephen C. Hurley, Hobart A. Smith, Scott W. Tinker, Statoil
          ASA, and Fargo Acquisition, Inc.
          v. Raymond Boytim, et al., Individually and on Behalf of Others Similarly Situated


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Order Sealing Documents and DVD of Deposition Excerpts.




                                                     Very truly yours,

                                                                /ft.
                                                    .lefiro


                                                              MAR 12 2015             /H 4<S